Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9-11, 17 and 18 are rejected under 35 USC 103 as being unpatentable over Webster at al. (US 2015/0002545) in view of Keiji (JP 2011160274)(IDS).

With respect to claim 1, Webster at al. teach determining, by a terminal device (Fig. 4, 400), a target filter kernel (para [0062], blurring the mask with a kernel of the appropriate size); 
performing, by the terminal device (Fig. 4, 400) according to the target filter kernel and depth of field information (para [0088], blurred using a spatially invariant filter; para [0057][0058], blur function based on S1 and S2 the distance between the lens and the layer containing the scene object centered at a current pixel location, and S2 the distance between the lens and the scene focal plane ) corresponding to an input image, filtering and distinguishing processing on the input image to obtain a non-background area and a blurred background area of the input image (background image is segmented from captured image) (Fig. 1 ref label 130); and 
blending (composite), by the terminal device, the non-background area and the blurred background area to obtain a background-blurred image (Bokeh image) (Fig. 1 ref label 150).

distinguishing, according to the depth of field information, a background area and a non-background area of the blurred image as well as a background area and the non-background area of the input image; and determining the background area of the blurred image as the blurred background area (background image is segmented from captured image) (Fig. 1 ref label 130);
Webster at al. do not teach
wherein the performing, by the terminal device according to the target filter kernel and depth of field information corresponding to an input image, filtering and distinguishing processing on the input image to obtain a non-background area and a blurred background area of the input image comprises: performing, according to a predetermined brightness transformation mode, brightness stretching transformation on the input image to obtain a first image; filtering the first image according to the target filter kernel to obtain a second image; performing, according to the predetermined brightness transformation mode, inverse brightness stretching transformation on the second image to obtain a blurred image; ; and determining the background area of the blurred image as the blurred background area; 
or wherein the performing, by the terminal device according to the target filter kernel and depth of field information corresponding to an input image, filtering and distinguishing processing on the input image to obtain a non-background area and a blurred background area of the input image comprises:  ; performing, according to the predetermined brightness transformation mode, brightness stretching transformation on the background area of the input image to obtain a first background area; filtering the first background area according to the target filter kernel to obtain a second background area; and performing, according to the predetermined brightness transformation mode, inverse brightness stretching transformation on the second background area to obtain the blurred background area.
Keiji  teaches
performing, according to a predetermined brightness transformation mode, brightness stretching transformation on the input image to obtain a first image (212); filtering the first image according to the target filter kernel to obtain a second image(214); performing, according to the predetermined brightness transformation mode, inverse brightness stretching transformation on the second image to obtain a blurred image(215) (Fig. 9); 
or  performing, according to the predetermined brightness transformation mode, brightness stretching transformation on the background area of the input image to obtain a first background area(212); filtering the first background area according to the target filter kernel to obtain a second background area; and performing, according to the predetermined brightness transformation mode (214);  inverse brightness stretching transformation on the second background area to obtain the blurred background area (215) (Fig. 9); .
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to perform brightness stretching transformation, filtering the first background area and inverse brightness stretching transformation  in the method of Webster at al.

	Also claim perform order of distinguishing step differently, Applicant has not disclosed that performing distinguishing step before or after brightness starching / inverse stretching provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with before or after because they both do Bokeh simulation.


      	The suggestion/motivation for doing so would have been to use well known method to simulate Bokeh.
Therefore, it would have been obvious to combine Keiji with Webster at al. to obtain the invention as specified in claim 1.


With respect to claim 2, Webster at al. teach that the determining, by the terminal device, a target filter kernel comprises: acquiring a first template image, wherein the first template image is an original image corresponding to the target filter kernel; scaling the first template image to a predetermined size of a filter kernel to obtain a second template image; and determining a two-dimensional array corresponding to the second template image as the target filter kernel (para [0125], The Laplacian pyramid of an input image u is a series of Laplacian images constructed at different scales).


With respect to claim8, Webster at al. teach that after determining, by the terminal device, the target filter kernel, the method further comprises: acquiring an input image (captured image) and the depth of field information (depth map) corresponding to the input image (Fig. 1, 110 and 120)

With respect to claim 9, Webster at al. teach that after obtaining, by the terminal device, the background-blurred image, the method further comprises: displaying the background-blurred image on a preview interface of the terminal device.(Fig. 4 ref label 414)

With respect to claim 10, claim 10 is rejected same reason as claim 1 above.
With respect to claim 11, claim 11 is rejected same reason as claim 2 above.
With respect to claim 17, claim 17 is rejected same reason as claim 1 above.
With respect to claim 18, claim 18 is rejected same reason as claim 2 above.

Claim 3 and 12 are rejected under 35 USC 103 as being unpatentable over Webster at al. (US 2015/0002545) and Keiji (JP 2011160274) in view of Seely et al. (US 11,120,528)
Webster at al. and Keiji teach all the limitations of claim 2 as applied above from which claim 3 respectively depend.
      	Webster at al. and Keiji do not teach expressly that receiving a selection instruction comprising a spot type; and the acquiring the first template image comprises: determining the first template image according to the spot type in the selection instruction.
      	Seely et al. teaches receiving a selection instruction comprising a spot type (bokeh shape); and the acquiring the first template image comprises: determining the first template image according to the spot type in the selection instruction. (col. 8 lines 16-44, determine the color of the individual point light sources ( e.g., highlight recovery operations) and enlarge and blur the individual point light sources using bokeh shapes).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use one of variety of bokeh shapes  in the method of Webster at al. and Keiji.
      	The suggestion/motivation for doing so would have been to enhance background of image use one of variety of visual effect..
Therefore, it would have been obvious to combine Seely et al. with Webster at al. and Keiji to obtain the invention as specified in claim 3.

With respect to claim 12, claim 12 is rejected same reason as claim 3 above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663